Exhibit STANDBY CONVERTIBLE NOTE PURCHASE AGREEMENT by and among AXS-One Inc. and the parties named herein on Schedule 1, as Purchasers June 26, This STANDBY CONVERTIBLE NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of June 26, 2009, among AXS-One Inc., a Delaware corporation (the “Company”), and the purchasers identified on Schedule 1 hereto (each a “Purchaser” and collectively the “Purchasers”). WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506 promulgated thereunder, the Company desires to issue and sell to the Purchasers, and the Purchasers, severally and not jointly, desire to purchase from the Company an aggregate principal amount of up to $250,000 of Series 2009 5% Secured Convertible Promissory Notes (the “Series 2009 Notes”), convertible, under certain circumstances, at the election of each holder into shares of common stock, $0.001 par value (the “Unify Common Stock”), of Unify Corporation, a Delaware corporation (“Unify”), at a conversion price of $3.00 per share, as more fully set forth herein. NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and each Purchaser agree as follows: ARTICLE I DEFINITIONS AND TERMS OF NOTES 1.1Definitions. In addition to the terms defined elsewhere in this Agreement, for all purposes of this Agreement, the following terms have the meanings indicated in this Section 1.1: “Affiliate” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 144. With respect to a Purchaser, any investment fund or managed account that is managed on a discretionary basis by the same investment manager as such Purchaser shall be deemed to be an Affiliate of such Purchaser. “Agent” shall have the meaning ascribed to such term in the Security Agreement. “Agreement” shall have the meaning ascribed to such term in the Preamble. “Blue Sky Laws” shall have the meaning ascribed to such term in Section 3.1(e)(ii). “Business Day” means any day except Saturday, Sunday and any day which shall be a federal legal holiday or a day on which banking institutions in the State of New Jersey are authorized or required by law or other governmental action to close. “Closing” shall have the meaning ascribed to such term in Section 2.1(a). “Closing Date” shall have the meaning ascribed to such term in Section 2.1(a). “Commission” means the Securities and Exchange Commission. “Common Stock” means the common stock of the Company, $0.01 par value per share, and any securities into which such common stock may hereafter be reclassified. “Company” shall have the meaning ascribed to such term in the Preamble. “Company IP” shall have the meaning ascribed to such term in Section 3.1(j)(i). “Contemplated Transactions” shall have the meaning ascribed to such term in Section 3.1(a)(ii). “Disclosure Schedules” means the Disclosure Schedules concurrently delivered herewith. “Evaluation Date” shall have the meaning ascribed to such term in Section 3.1(o). “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Financial Statements” shall have the meaning ascribed to such term in Section 3.1(g)(iv). “First Security Agreement Amendment” means the Security Agreement Amendment, dated as of November 16, 2007, among the Company, each of the Prior Purchasers and certain other parties to the Prior Security Agreement. 2 “Fourth Security Agreement Amendment” means the Fourth Security Agreement Amendment among the Company, each of the Purchasers and certain other parties to the Prior Security Agreement, the First Security Agreement Amendment, the Second Security Agreement Amendment and the Third Security Agreement Amendment, in the form of Exhibit B hereto. “GAAP” shall have the meaning ascribed to such term in Section 3.1(g)(v). “Governmental Body”shall have the meaning ascribed to such term in Section 3.1(e)(ii). “Indemnified Party” shall have the meaning ascribed to such term in Section 5.3(a). “Indemnifying Party” shall have the meaning ascribed to such term in Section 5.3(a). “Investor Rights Agreement” means the Investor Rights Agreement between Unify and each of the Purchasers and other parties thereto, in the form of Exhibit A hereto. “July 2008 Purchase Agreement” means that certain Convertible Note and Warrant Purchase Agreement, dated as of July 24, 2008, by and among the Company and the other parties set forth on Schedule 1 thereto as purchasers. “Legal Requirement” shall have the meaning ascribed to such term in Section 3.1(f). “Lien” means a lien, charge, security interest, encumbrance, right of first refusal or other restriction, except for a lien for current taxes not yet due and payable and a minor imperfection of title, if any, not material in nature or amount and not materially detracting from the value or impairing the use of the property subject thereto or impairing the operations or proposed operations of the
